Name: Commission Regulation (EC) No 540/2009 of 22 June 2009 amending Regulation (EC) No 1450/2004 concerning the production and development of Community statistics on innovation (Text with EEA relevance )
 Type: Regulation
 Subject Matter: economic analysis;  research and intellectual property;  technology and technical regulations;  information technology and data processing
 Date Published: nan

 23.6.2009 EN Official Journal of the European Union L 160/8 COMMISSION REGULATION (EC) No 540/2009 of 22 June 2009 amending Regulation (EC) No 1450/2004 concerning the production and development of Community statistics on innovation (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 1608/2003/EC of the European Parliament and of the Council of 22 July 2003 concerning the production and development of Community statistics on science and technology (1) and in particular Article 3 thereof, Whereas: (1) Commission Regulation (EC) No 1450/2004 of 13 August 2004 implementing Decision No 1608/2003/EC of the European Parliament and of the Council concerning the production and development of Community statistics on innovation (2) provides details of the statistics requested, their breakdowns, periodicity, timeliness and methodological recommendations to produce harmonised Community data. (2) It is necessary to amend and update measures for monitoring innovation activities in order to respond to growing and rapidly evolving requirements in the environmental area. (3) It is necessary to minimise the burden on businesses while ensuring that the data collected are of good quality and meet information needs. (4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 Section 1 of the Annex to Regulation (EC) No 1450/2004 is amended as follows: 1. in Code 7, the entry regarding the title is replaced by the following: Number of innovation active enterprises that indicated highly important objectives of innovation; 2. in Code 9, the following is added in the entry regarding the comments:  optional for the calendar year 2008. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 230, 16.9.2003, p. 1. (2) OJ L 267, 14.8.2004, p. 32.